On Application por a Rehearing.
Bermudez, C. J.
The judgment rendered herein on Nov. 8th is assailed on two grounds:
1st. That the case never was set for trial.
2d. That the court did not pass upon an important question presented by bill of exception to the admissibily of certain evidence.
I.
The appeal was made returnable at Shreveport in October last.
In the country, cases are not fixed for any particular day, but are taken up in the order in which they stand on the docket.
The minutes of the couit show that the case was called in its regular order, on October 17, and was submitted on briefs filed and to be filed.-
On the following day, the Attorney General filed his brief, and on the 19th a brief on behalf of the accused was also filed.
On October 22, the court, considering, from appearances, that the issues presented demanded ample consideration — the accused being prosecuted for manslaughter, and having been sentenced to ten years at hard labor — ordered the case to be trausfered to New Orleans, not for reargument, but for final decision.
‘ Counsel for the defendant complains, urging that he had been informed by an attorney that the case had been transferred to New Orleans there to be tried.
This court is not responsible for the information thus conveyed to the counsel, who ought to have sought the same from the minutes.
Charges of such grave character ought not to be made at random, as was done in'this instance, but with circumspection.
*1063It thus appears that the case was regularly called, submitted and decided, and that the accused has no cause to complain.
II
The court took pains to consider the case, not only from the briefs of the State and of defendant’s counsel, but also from the record, and did actually pass upon every point presented. Had counsel read the opinion delivered in the case, he would have found that his second objection is utterly groundless.
His complaint can hardly be deemed serious, when he himself, in his application for a rehearing, confesses that he has not read the opinion. If so, with what grace can he complain that his points have not been determined.
We have reviewed the opinion, and see no reason to disturb the conclusions reached.
Application refused.